Citation Nr: 0709605	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  06-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for defective hearing, 
right ear, currently evaluated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1944 
to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied an increased rating for 
defective hearing, right ear, currently evaluated as zero 
percent disabling.  

The veteran was scheduled for a Board hearing in March 2007; 
however, he failed to appear for this hearing and provided no 
explanation for his absence.  His hearing request, therefore, 
is deemed withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2006).  


FINDINGS OF FACT

Hearing loss disability in the right ear is manifested by no 
more than Level II hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for defective hearing, 
right ear, have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  In a May 2006 
letter, the RO satisfied this requirement.  

The file includes VA and service medical records.  The Board 
is unaware of any outstanding medical records; as such, the 
Board finds that VA's duty to assist in obtaining the 
veteran's medical records has been fulfilled.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with the duties to notify and 
assist obligations set forth in 38 U.S.C.A. §§ 5103(a) and 
5103A.  Overall, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.


Background & Analysis

In his statements, the veteran asserts that his defective 
hearing, right ear has worsened and warrants a compensable 
evaluation.  In a November 1949 rating decision, the RO 
granted service connection for defective hearing, right ear 
and assigned the current noncompensable evaluation.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI and Table VII.  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII. Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383.  38 C.F.R. § 4.85(f).  Section 3.383 
was amended to provide that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent and the hearing impairment in the other ear is 
considered a disability under § 3.385, the hearing impairment 
in the nonservice-connected ear will be considered in 
evaluating the service-connected disability.  38 C.F.R. 
§ 3.383(a).  

In June 2006, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
40
35
60
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 78 percent in the left ear.

When applying these findings to Table VI, the numeric 
designation of the veteran's hearing impairment for the right 
ear is II.  As previously indicated, the left ear numeric 
designation is I because the hearing impairment in the left 
ear is not service-connected.  Applying these numeric 
designations to Table VII, the result shows the veteran is 
only entitled to a zero percent evaluation for his service- 
connected right ear hearing loss.

Finally, application of 38 C.F.R. § 3.383 is not appropriate, 
as the veteran's service-connected defective hearing, right 
ear, is not entitled to at least a 10 percent disability 
rating.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's defective hearing, right ear, warrants a 
compensable evaluation.  As such, entitlement to a 
compensable evaluation is not applicable.  

The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's defective hearing, right ear, reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an initial compensable evaluation on an 
extra-schedular basis, and indeed, neither the veteran nor 
his representative has identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  

In this regard, the Board observes that there is no showing 
the disability results in marked interference with employment 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant any, let 
alone, frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable evaluation for defective hearing, right ear, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


